DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 March 2022.  In view of this communication, claims 1-18 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The Applicant’s arguments, filed 03 March 2022, have been fully considered and are persuasive.
The arguments state that the terminal disclaimer, filed 03 March 2022, is sufficient to overcome the previous grounds of rejection under 35 U.S.C. 101.  Since the terminal disclaimer has been approved, the previous grounds of rejection under non-statutory double patenting have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1 and 11, and all claims dependent thereon, the prior art does not disclose, inter alia, a slot-less flux motor, comprising: 
a stator defined by a continuous surface at which at least one core is disposed and a winding disposed on the at least one core, an outer wall circumferentially positioned around the at least one core, an edge of the outer wall extending radially beyond an outer edge of the winding disposed on the at least one core and between an upper edge of winding and a lower edge of the winding; 
a rotor having a rotor pole and being rotatably mounted in the stator; and 
at least one magnet mounted between the stator and the rotor pole; 
a V-shaped air gap is defined between the stator pole and the at least one magnet, wherein the V- shaped air gap includes a spacer and allows flux flow along radial, axial, and circumferential directions of the motor; and 
wherein a separation plane normal to an axis of rotation extends through the stator and the rotor, and wherein the at least one magnet and the V-shaped air gap are together configured to allow flux flow between the stator and the rotor in a three-dimensional flux pattern such that the flux flow does not cross the separation plane.
While the prior art discloses various configurations of flux motors having the rotor and stator arrangements and conical air gaps, it does not disclose them configured to prevent flux from crossing the claimed separation plane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Hosek et al. (US 9,887,598 B2) discloses a slot-less flux motor comprising a stator core having an outer wall extending in the axial direction such that the outer wall terminates at an outer edge of the coll.
Yukitake (US 2010/0040488 A1) discloses a motor comprising a stator with at least one core and an outer wall extending in an axial direction, a rotor having a rotor 
Wasson et al. (US 2006/0087186 A1) discloses a motor comprising a rotor and a stator having a conical air gap between the stator and at least one magnet.
Kugimiya et al. (US 5,350,628) discloses a motor comprising a core having a composite material defined by iron-containing particles having an alumina layer disposed thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Michael Andrews/
Primary Examiner, Art Unit 2834